Citation Nr: 1742662	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder (MDD).

5.  Entitlement to an initial compensable disability rating for hemorrhoids with intermittent constipation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, September 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the February 2011 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for a low back disability.  However, although the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a low back disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a video conference hearing in June 2017 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file. 

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include MDD, and entitlement to an initial compensable disability rating for hemorrhoids with intermittent constipation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied service connection for a low back disability; the Veteran did not appeal the decision. 

2.  New evidence received since the April 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability.

3.  The evidence is at least in relative equipoise as to whether the Veteran's low back disability is causally related to service.

4.  The competent medical evidence of record establishes that the Veteran has been diagnosed with PTSD.

5.  Affording the Veteran the benefit of the doubt, the Board finds that evidence establishes that the Veteran experienced an in-service personal assault.

6.  The evidence is at least in relative equipoise as to whether the Veteran's PTSD is causally related to service.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the April 2000 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309(a) (2016).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decisions herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Low Back Disability 

      New and Material Evidence 

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a low back disability.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 2000 rating decision that denied service connection for a low back disability, the evidence of record consisted only of service treatment records.  The RO denied service connection, stating that the evidence did not show a current back disability or that a chronic condition was incurred in service.  The RO had requested competent medical evidence from the Veteran but had not received a response.  The Veteran was properly notified of the rating decision in an April 2000 notification letter and the decision became final.

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  Since the April 2000 rating decision, the evidence received into the record includes military personnel records, the Veteran's statements concerning her back disability, and private treatment records. 
 
Specifically, a November 2007 private treatment record noted a history of back pain with imaging studies that revealed mild osteophyte formation at the L3-L4, T10-T11, and T11-T12 levels.  The Veteran was diagnosed with minimal degenerative disc disease. 

The Veteran submitted a statement in August 2010, noting that she had injured her back in service and was prescribed Motrin, Midrin, Elavil, and occasionally muscle relaxants.  In a June 2011 statement, the Veteran reported that her military occupational specialty (MOS) as a Cargo Handler was very physical and the associated duties of lifting and carrying heavy equipment damaged her lower back.

In June 2017, the Veteran testified before the undersigned that she injured her back during active duty service and has continued to experience back pain since her separation from service.  She testified that she did not have any back problems prior to entering service.

The Board finds that the evidence received subsequent to the April 2000 rating decision which denied service connection for a low back disability satisfies the definition of new and material evidence, as it raises a reasonable possibility of substantiating the claim.  These documents were not of record at the time of the prior final denial and they provide evidence that the Veteran suffers from a current back disability that may be linked to active duty.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a low back disability, and the Board will review the Veteran's claim de novo.

      Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is seeking to establish service connection for a low back disability.  She contends that she injured her back working 12 to14 hour shifts moving heavy chains and other materials due to her MOS as a Cargo Specialist.  

The Veteran's service treatment records reveal that the Veteran experienced back pain during service.  In January 1985, the Veteran fell, causing pain in her lumbar area.  She was assessed with mechanical low back pain.  In January 1987, the Veteran fell on ice and hurt her back.  In May 1987, the Veteran was shoveling dirt all day and experienced aches in her back.  She was assessed with acute mechanical low back pain.  From April 1989 to July 1989, the Veteran's service treatment records noted three visits for treatment and follow-up for lumbar pain and mechanical lower back pain associated with a motor vehicle accident.  

In a November 2007 private treatment record, the Veteran reported complaints of low back pain.  On examination, mild osteophyte formations were seen at the L3-L4, T10-T11, and T11-T12 levels.  The Veteran was diagnosed with minimal degenerative disc disease.

In August 2010, the Veteran submitted a statement stating that she injured her back due to the nature of her duties in service and was prescribed Motrin, Midrin, Elavil, and muscle relaxants for her back pain.

In support of her claim, in September 2010, the Veteran submitted a medical release for VA to obtain the records for private treatment she had received for low back pain from 1990 to 1991.  That same month, the private medical provider responded that their files only dated back 10 years and they no longer had the Veteran's medical records. 

The Veteran was afforded a VA examination for her low back disability in November 2010.  She reported that she began experiencing back pain in 1986 and the condition had existed since then.  The Veteran reported that her low back disability was not due to injury or trauma.  The VA examiner diagnosed low back strain and determined that the Veteran's in-service back complaints were unrelated to the Veteran's current low back disability.  He reasoned that there were only three episodes of back pain noted in service, each separated by two year intervals, with the latest more than 20 years ago.

In a June 2011 statement, the Veteran reported that her MOS as a Cargo Specialist was very physical.  She asserted that all the lifting and carrying heavy equipment she was required to do damaged her lower back.

During a June 2017 Board hearing, the Veteran testified that she worked 12 to 14 hour shifts in service hauling huge docking chains and other heavy materials.  She asserted that she first experienced back pain while on active duty and was constantly heavily medicated to treat the pain.  The Veteran reported that she recalled one night when she lifted a heavy chain and felt something in her back snap; from this time forward she experienced back pains.  She testified that she had symptoms of back pain since the time of her discharge from service and that the pain has continued to the present day.  The Veteran noted that after service, she went to private medical providers for treatment for her back pain, but switched her treatment to a VA medical center (VAMC) once she became aware that she was able to receive treatment there. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is warranted.  

With regard to a present disability, the November 2007 private treatment record diagnosed the Veteran with minimal degenerative disc disease.  Further, the November 2010 VA examination diagnosed her with low back strain.  Therefore, the first element of Shedden is met.

With regard to an in-service incurrence of disease or injury, the Veteran's service treatment records reveal multiple complaints of and treatment for low back injuries.  Therefore, the second element of Shedden is met.

The remaining question is whether there is a medical nexus between the Veteran's in-service low back injuries and her current diagnosis of a low back disability. 

The Board finds that the Veteran's statements regarding the onset and continuation of her low back pain to be credible.  The Veteran has provided competent and credible evidence that she has had continuous symptoms of low back pain since her discharge from active duty service and the Board finds no reason to question the veracity of such statements.  The Veteran is competent to report that she did not have low back pain prior to entering service and that this pain has continued since her discharge from service because such observable symptoms come to her through her senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence, for example, the Veteran's contentions in the present case does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Furthermore, the Veteran's statements and testimony have been consistent throughout the course of the appeal.  

The Board acknowledges that the November 2010 VA examiner opined that the Veteran's low back disability was less likely than not related to service.  The basis of the examiner's opinion was that there was a large lapse in time between the Veteran's in-service back injuries and the first post-service documentation of back pain.  However, the examiner did not address the Veteran's credible reports of experiencing back pain from the time she separated service to the present.  For this reason, the Board accords little probative value to the November 2010 VA examination.  

Given the competent and credible statements of record asserting continuous back pain since service, and because the Veteran's diagnosis of minimal degenerative disc disease is recognized as a chronic condition for which a lay person's testimony is competent to report symptomatology, the Board finds that continuity of symptomatology since service established.  See Shedden.   

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Posttraumatic Stress Disorder Due to Military Sexual Trauma 

The Veteran is seeking service connection for PTSD due to MST.  She contends that she was the victim of sexual and physical abuse while serving on active duty.  In particular, the Veteran reported that she was raped in 1986 by her roommate who was a fellow soldier.  In 1989, she married her now ex-husband who was also a soldier.  The Veteran testified that he began physically and mentally abusing her while she was still serving in the military.  See June 2017 hearing transcript.  She stated that her subsequent complaints about both incidents to her superior officers went ignored. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).   

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) for mental disorders have been adopted by the VA.
  38 C.F.R. § 4.125 (2015).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128.  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Id.   

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

With regard to a present disability, an April 2017 VA examination diagnosed the Veteran with PTSD in accordance with the relevant criteria in DSM-5.  Further, the Veteran's PTSD was also diagnosed in a June 2011 VA treatment record and in an October 2013 letter from a private psychologist.  Therefore, the first elements of Shedden and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service stressor, the Board notes that there is no specific documentation of the Veteran's claimed abuse while on active duty.   However, military personnel records show that after the Veteran's alleged rape, she began taking oral contraceptives and having problems with her weight, enrolling three times in the Army's Weight and Control Program.  See August 1986 service treatment record and March 1990 military personnel record.

In an undated letter submitted by Staff Sergeant B. B., he stated that he had been under the impression that the Veteran had endured a sexual assault during the time they served together.  He recalled hearing rumors that she has been assaulted but never knew the specific details.  Staff Sergeant B. B. noted that the Veteran was never reassigned and continued to work with the same people she had worked with prior to the rumors.  Since leaving the military, Staff Sergeant B. B. had organized several social events with people he served with.  He stated that the Veteran would check to see if certain people were attending these events before she would agree to attend.  It was during one of these events that the Veteran told Staff Sergeant B. B. that she had been raped by a soldier in their unit.  He stated that he was not surprised, as he had recalled the rumors that had circulated at the time.

In a July 2014 letter, Ms. M. P. B., the Veteran's older sister, described the Veteran as an outgoing and intelligent young woman when they were growing up.  However, during and after service, the Veteran fell out of contact with her family and noticeably changed.  Ms. M. P. B. noted that she and the Veteran were no longer close; the Veteran was closed off and rarely discussed her personal life.  While once a polite and sensitive person, the Veteran was now rude and short tempered.  Ms. M. B. P. stated that the Veteran had recently told her about the in-service rape and her change in behavior during and after service finally made sense.

Private and VA treatment records from 2011 to the present consistently note the Veteran's recounts of rape and abuse by a fellow soldier and ex-husband while in service.  

Given the Veteran's service treatment records and military personnel records, combined with statements from Staff Sergeant B. B., her sister, and her own statements to healthcare providers of the in-service sexual and physical assaults, the Board accepts the Veteran's claimed personal assault stressors as credible.  Therefore, the second elements of Shedden and 38 C.F.R. § 3.304(f) are met. 

The remaining question is whether there is a medical nexus between the Veteran's in-service experiences and her current diagnosis of PTSD. 

In an October 2013 private psychological evaluation, the psychologist noted that the Veteran identified several traumatic experiences while on active duty, all related to physical and sexual abuse.  As noted above, the Veteran asserted that she was raped in 1986 by a soldier who was her superior.  She reported the incident to her chain of command, yet no action was taken.  The Veteran expressed feelings of distress at the time for having to work alongside her rapist and feelings of resentment towards those in command who had failed to act on her behalf.  Further, the Veteran reported abuse from her now ex-husband beginning in 1989, shortly after they were married.  She stated that he had threatened to kill her on several occasions and had sent her a bullet in the mail as a part of a threat to kill her, her son, and himself.  The Veteran reported these events to her chain of command, but again nothing was done.  The psychologist opined that the Veteran's PTSD was as likely as not the result of sexual trauma she experienced while on active duty and was exacerbated by the continued abuse she experienced during the marriage to her ex-husband.  The opinion noted that the Veteran experienced a number of traumatic events in service that evoked intense fear or helplessness. 

In the Veteran's April 2017 VA examination for PTSD, the Veteran reported, for the first time, sexual assaults that had occurred during her childhood.  The VA examiner determined that these pre-service traumatic events likely caused the Veteran's PTSD and the in-service physical and sexual assaults at least as likely as not exacerbated the pre-existing PTSD. 

While both examiners have opined that the Veteran's PTSD is in some way relates her to active duty service, either caused by in-service events or aggravated by in-service events, the Board affords the Veteran the benefit of the doubt and concludes that the final elements of Shedden and 38 C.F.R. § 3.304(f) have been met on a direct service connection basis.  Based on the foregoing, the Veteran's claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2014); 
38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability other than PTSD, to include MDD.  Specifically, she contends that her psychiatric disability is due to in-service sexual and physical assaults.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

The Veteran was afforded a VA examination in March 2012 in which she was diagnosed with MDD, recurrent, moderate, and personality disorder, not otherwise specified (NOS) with cluster B traits.  The VA examiner opined that these conditions were less likely than not incurred in or caused by in-service events because the Veteran's records indicated that she had emotional problems that pre-existed her sexual and physical assaults.  The examiner gave no opinion as to whether these conditions were aggravated by in-service events. 

The Veteran was afforded another examination in April 2017.  The VA examiner noted that the Veteran had a diagnosis of PTSD and no more than the one mental disorder diagnosed. 

As it is unclear whether the Veteran has current diagnoses separate from her diagnosed PTSD and, if so, whether they are caused by or aggravated by in-service events, another VA examination is warranted.

The Veteran is also seeking an initial compensable disability rating for her service-connected hemorrhoids with intermittent constipation.  Specifically, the Veteran contends that her hemorrhoid condition causes constant pain and her symptomatology is more severe than reflected by her currently assigned disability rating.  The Board finds that a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of her hemorrhoid condition.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorders, other than PTSD.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should indicate all appropriate acquired psychiatric disorder diagnoses. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder other than PTSD is related to any event of service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder other than PTSD was aggravated by any event of service.  

If aggravation is found, the examiner should attempt to establish a baseline of the Veteran's diagnosed acquired psychiatric disorder(s) before the aggravation, as the Veteran is only compensated for the additional disability over and beyond that on account of the aggravation.  If it is not possible to make this distinction, then a rationale must be provided as to why this is the case.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of her hemorrhoids with intermittent constipation.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should consider all previous VA examinations.  A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  After completing the above to the extent possible, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


